[Cite as State v. Taylor, 2022-Ohio-811.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                             No. 110286
                 v.                               :

AARON L. TAYLOR,                                  :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 17, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-645656-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Aaron T. Baker, Assistant Public Defender, for appellant.


SEAN C. GALLAGHER, A.J.:

                   Aaron Taylor appeals from his indefinite, non-life felony sentence

imposed under R.C. 2929.144. For the following reasons, we affirm.
               Taylor pleaded guilty to felonious assault, a qualifying felony of the

second degree, domestic violence, a nonqualifying third-degree misdemeanor, and

three counts of endangering a child, misdemeanors of the first degree. Evidently,

the conduct underlying Taylor’s crimes is not relevant to the appeal; neither party

has provided a recitation of the relevant facts for our consideration as required.

App.R. 16(A)(6). At the time of his plea, the trial court indicated that because Taylor

was pleading guilty to a felony of the second degree committed after the effective

date of the Reagan Tokes Law, the sentencing provisions under R.C. 2929.144 and

2929.14(A)(2)(a) would apply. Taylor was sentenced to serve an indefinite, non-life

sentence for a minimum of four years and a maximum of six years (the maximum

term is determined to be 50 percent of the minimum term), with all other sentences

of lesser terms imposed as “time served.”

               In this appeal, Taylor claims, citing the Fourteenth Amendment to the

United States Constitution and Article I, Section 16, of the Ohio Constitution, (1) that

the Reagan Tokes Law violates the right to trial by jury, (2) that the Reagan Tokes

Law violates the separation-of-powers doctrine, or (3) that R.C. 2967.271(C) and

(D), which provide offenders with the right to a hearing before imposition of the

maximum term imposed under R.C. 2929.144, fail to provide the full panoply of

constitutional pretrial rights in violation of their due process rights.

               We need not dwell on the arguments presented.               Based on the

authority established by this district’s en banc holding in State v. Delvallie, 8th Dist.

Cuyahoga No. 109315, 2022-Ohio-470, the challenges Taylor advanced against the
constitutional validity of the Reagan Tokes Law have been overruled. See id. at ¶ 17-

51. Taylor has not presented any novel argument left unaddressed by Delvallie. As

a result, Tayler’s argument pertaining to his felonious assault conviction, with a

sentence imposed under the Reagan Tokes Law, must also be overruled.

              We affirm.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

FRANK DANIEL CELEBREZZE, III, J., and
EMANUELLA D. GROVES, J., CONCUR


N.B. Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B.
Forbes (dissenting) and Judge Anita Laster Mays (concurring in part and dissenting
in part) in Delvallie and would have found the Reagan Tokes Law unconstitutional.